Citation Nr: 0611598	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  89-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a back disability, including whether service 
connection for the disorder may be granted.

2.  Entitlement to service connection for a gastrointestinal 
disability, including irritable bowel syndrome.

3.  Entitlement to service connection for organic brain 
syndrome with attendant hearing impairment.

4.  Entitlement to an increased (compensable) rating for 
residuals of a left shoulder injury.   


WITNESSES AT HEARINGS ON APPEAL

The veteran, his mother and D.C., M.D. 


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from April 1984, April 1985 and 
December 1989 decisions of the RO.  The Board remanded the 
claims in June 1993, March 1997, October 2003 and July 2004 
for additional development.


FINDINGS OF FACT

1.  Evidence received since the June 1972 decision that 
declined to reopen a claim of service connection for a back 
disability bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant it must be considered to 
decide the merits of the claim.  

2.  There is no competent evidence of a nexus between the 
veteran's current back disability and service. 

3.  There is no competent evidence of a nexus between the 
veteran's current irritable bowel syndrome and service. 

4.  The competent medical evidence indicates that the veteran 
does not currently have organic brain syndrome with attendant 
hearing impairment.

5.  The veteran's residuals of a left shoulder injury are not 
manifested by limitation of motion to midway between side and 
shoulder level, malunion or nonunion of the clavicle or 
scapula or impairment of the humerus.  


CONCLUSIONS OF LAW

1.  The June 1972 decision that declined to reopen a claim of 
service connection for a back disability is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.302, 
20.1103 (2005).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Service connection for a back disability is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  Service connection for a gastrointestinal disability, 
including irritable bowel syndrome is not established.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

5.  Service connection for organic brain syndrome with 
attendant hearing impairment is not established.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

6.  The criteria for an increased (compensable) rating for 
residuals of a left shoulder injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§  4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5201, 5202, 5203 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; contentions; hearing testimony; lay 
and medical statements; and VA and private treatment records.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, on the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001). 

I.  New and Material Evidence 

The RO denied service connection for a back disability in May 
1970 and provided notice of that determination to the veteran 
later that same month.  The veteran did not file a timely 
appeal.  The RO declined to reopen the claim in June 1972.  
The veteran was informed of that decision and he did not file 
a timely appeal.  The June 1972 rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.  In December 
1989, the veteran sought to reopen his claim.  To reopen the 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108.

For the purpose of the this claim, new and material evidence 
is defined as evidence not previously submitted to agency 
decision makers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence received since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The bases for the May 1970 denial of service connection and 
the June 1972 decision not to reopen was that there were no 
residuals of a back condition shown on physical examination.  
Evidence associated with the claims folder since the June 
1972 decision includes a July 1993 VA examination which 
included diagnoses of lumbosacral syndrome and chronic low 
back pain.  That evidence bears directly on the matter under 
consideration and is neither cumulative nor redundant.  At 
the time of the initial denial of service connection, there 
was no evidence of a current back condition.  The June 1993 
VA examination report is such evidence.  The new evidence, by 
itself or in consideration with evidence already of record, 
is so significant that it must be considered to decide the 
merits and thus, is new and material.  The claim is reopened 
and the Board will determine whether service connection can 
be granted.   

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  To establish service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247 (1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id. at 495-97.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Whether medical 
evidence or lay evidence is sufficient to relate the current 
disorder to the in-service symptomatology depends on the 
nature of the disorder in question.  Savage, 10 Vet. App. at 
496-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 1154(b).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Back disability.  

The July 1993 VA examination relied upon to reopen the claim 
included diagnoses of lumbosacral syndrome and chronic low 
back pain and is evidence that the veteran has a current back 
disability; however, that examination did not include an 
opinion as to the etiology of those conditions.  

Service medical records include a March 1969 entry noting the 
veteran's complaints of recurrent low back pain and 
diagnostic impression of muscle cramps, with normal x-ray 
study.  An August 10, 1969, entry noted complaints of being 
sore "all over," including the back, after a fight the 
previous night.  Three days later the veteran presented with 
complaints that his eyes hurt because he was out in the sun 
all day; there were no other complaints.  The report of a 
December 1969 separation examination included a normal 
clinical evaluation of the spine with no pertinent defects or 
diagnoses noted.  Thus, the service medical records provide 
evidence against finding a chronic low back condition in 
service.  

The first post-service record of back pain is in January 1980 
when the veteran presented with complaints of chronic 
unexplained left-sided back and shoulder pain.  The veteran 
reported a history of a "dozen episodes in service and 
several since," but none in recent years.  No diagnosis 
related to the back was offered.  In November 1984, a VA 
physician noted that the veteran's complaints of low back 
pain limited his ability to work; no diagnosis was offered.  
The report of a March 1985 VA examination did not include any 
complaint or diagnosis related to the back but did note full 
range of motion of the cervical spine, normal curvatures of 
the thoracic and lumbar spines with no tenderness over the 
vertebral spines and fair range of movement.  In view of the 
lengthy period of time without treatment, between separation 
from service in December 1969 and January 1980, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). 

In numerous statements and hearing testimony, the veteran 
argues that he sustained injuries during combat.  Service 
personnel records show he was a helicopter mechanic and do 
not include any awards indicative of combat participation or 
active combat involvement.  Evidence submitted by the 
veteran's then-representative include a 1988 response from 
the Military Archives Division of the National Archives which 
noted that on August 11, 1969, the veteran's location came 
under rocket attack.  The flight line and company orderly 
room were hit.  There were no fatalities and only one 
soldier, not this veteran, was noted to have received a minor 
injury from the attack.  The veteran's service medical 
records include a chart entry noting treatment of the veteran 
dated three days after this attack; however, the complaint 
was limited to his eyes.  

Even if the provisions of 38 U.S.C.A. § 1154(b) were applied 
to this case, the presumption relates only to the question of 
service incurrence, it does not relate to questions of 
whether the veteran has a current disability or whether there 
was a nexus between the in-service event and the current 
disability.  Kessel v. West, 13 Vet. App. 9 (1999).  Even 
assuming that the veteran did sustain a back injury in the 
August 1969 rocket attack, there is no competent evidence of 
a nexus between the current complaints and that alleged 
injury.  

To the extent it may be argued that the veteran's report of a 
history of back problems since service supports a nexus 
between the current complaints and service, the medical 
history provided by the veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Similarly, the veteran's own opinion that his current low 
back condition is related to service, as a lay person, is not 
competent evidence to establish service connection.  
Espiritu, 2 Vet. App. at 494. 

Absent competent evidence of a nexus between the veteran's 
current low back disorder and service, service connection is 
not warranted.  Hickson, 12 Vet. App. at 247.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b). 

Gastrointestinal disability, including irritable bowel 
syndrome.

Service medical records do not include any complaints or 
diagnoses related to a gastrointestinal disability; no 
pertinent defects or diagnoses were noted at separation.

Post-service medical records include reports of VA 
examinations and hospitalization records documenting 
gastrointestinal complaints.  The veteran complained of 
"trouble" with his stomach on VA examinations in March 1972 
and June 1974, but no diagnoses were rendered.  A March 1976 
VA hospitalization report included a diagnosis of abdominal 
pain, unknown etiology.  The veteran reported a one to two 
year history of diffuse epigastric pain and dated the onset 
of stomach problems to the "beginning of his marriage."  A 
November 1983 VA neuropsychiatric consultation conducted 
during a VA hospitalization noted numerous somatic complaints 
but no organic cause.  At discharge from that 
hospitalization, diagnoses included irritable bowel syndrome, 
but no opinion as to etiology.  At a February 1985 VA 
examination, the veteran reported periodic gastrointestinal 
symptoms, but was symptom free at the time of examination.  
The diagnosis was history of abdominal discomfort with 
occasional cramps, no abnormality noted on examination. 

Private medical records dated after service include a March 
1984 statement from a private physician who reported first 
treating the veteran for gastrointestinal problems in August 
1981.  The veteran complained of symptoms of irritable bowel 
syndrome in 1983 and indicated he had a history of those 
complaints dating back to service.  In March 1985, a second 
private physician reported that he was treating the veteran 
for irritable bowel syndrome.

At December 1984 and September 1987 hearings, the veteran 
advanced his contentions and testified that stomach problems 
began in service, but he didn't seek any treatment at that 
time.  He also alleged that his complaints might be related 
to herbicide exposure or due to psychiatric problems. 

The record also includes a January 1986 decision of the 
Social Security Administration (SSA) which found the veteran 
disabled for purposes of receiving SSA benefits due to severe 
irritable bowl syndrome.  That decision relied on medical 
records dating from March 1976.

Although there is medical evidence of a current diagnosis of 
irritable bowel syndrome, there is no evidence to 
substantiate the claim that the condition was incurred in 
service and no competent evidence of a nexus between the 
current condition and service.  Service medical records are 
negative for any gastrointestinal diagnoses and none of the 
competent post-service medical evidence relates a current 
diagnosis to service.  The veteran's assertions of an in-
service onset and his opinion that the current complaints are 
related to service do not constitute competent evidence of a 
medical nexus opinion.  Espiritu, 2 Vet. App. at 494.  The 
evidence is not in equipoise and the appeal must be denied.  
38 U.S.C.A. § 5107.

Organic brain syndrome with attendant hearing impairment.

The veteran maintains that the claimed condition is the 
result of a closed head injury suffered in service when he 
was exposed to concussive trauma.  Service medical records do 
not include any complaints or findings referable to a head 
injury, organic brain syndrome or hearing impairment.  

In affidavits submitted by the veteran's then-representative 
in September 1990, two private physicians who treated the 
veteran offered their opinions.  G.C., D.O., reported that he 
had diagnosed the veteran with psychomotor epilepsy.  The 
representative reminded G.C. of the veteran's report of 
concussive injury in service and it was G.C.'s opinion that 
the epilepsy could be related.  The physician further opined 
that the condition probably goes back to "about 1973."  The 
physician did not have an opinion as to what was causing the 
veteran's hearing problems.  Overall it was his opinion that 
the veteran's problems are related to service. 

D.C., M.D., offered the opinion that, given that the veteran 
suffered a closed-head injury in service, that injury 
"almost certainly" produced the auditory processing 
problems.  It was also the physician's opinion that 
"virtually all" of the veteran's symptoms, both organic and 
non-organic, had their inception in service.  

In a July 1991 VA medical opinion prepared by Chief, 
Neurology Service, the reviewing physician explicitly stated 
that the opinion was based on a review of "every item 
contained in the entire file."  The veteran's report of a 
closed head injury in service was not supported by the 
record; the reviewer found no documentation of an injury to 
the brain during service.  There was no indication that the 
veteran was ever unconscious or demonstrated effects of a 
brain injury.  There was also no evidence that the veteran 
ever had epileptic seizures of any type.  Although treated by 
numerous physicians, both VA and private, there was no 
evidence of the diagnosis.  The reviewer could not find any 
evidence of residuals of brain disease or otologic 
dysfunction.  The reviewer disputed an audiologist's finding 
of otologic dysfunction because it was based on highly 
subjective testing during which the veteran was in total 
control of the answers.  There was a "striking 
disproportion" between that impairment shown on testing and 
the behavior on clinical contact with numerous physicians and 
medical personnel, none of whom described hearing loss.  

It was the reviewer's opinion that the veteran was without 
current evidence of disease of the nervous system.  It was 
noted that many pseudo-neurological states have been alleged 
in the absence of any documentation that the veteran ever 
suffered cerebral concussion.  The veteran has not suffered 
any disorder, disease, dysfunction, malformation or 
degeneration of any part of the central and peripheral nerve 
system.  Rather, the record suggests that his persistent 
pursuit of an award and his continuing ability to compose 
coherent and detailed letters written in his own hand and to 
maintain a detailed record of his symptoms are more than the 
physician would expect from a patient with disease of the 
left hemisphere.  

A July 1993 VA examination included that examiner's opinion 
that there was no evidence of organic brain disorder.  

The evidence of record includes conflicting medical opinions.  
In a case such as this, the Board is free to favor some 
medical evidence over other provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

In this case, the private medical opinions that related the 
condition to service are based on the history as reported by 
the veteran and his then-representative.  The July 1991 VA 
medical opinion included that physician's statement that it 
was based on a review of the "entire" record.  The private 
physicians' opinions were based on the premise that the 
veteran suffered a concussive injury in service.  The VA 
physician specifically pointed out that there was no evidence 
of a concussive injury in service, thus undermining the basis 
of the private opinions.  Even applying the provisions of 
38 U.S.C.A. § 1154(b) and considering that the veteran did in 
fact sustain a head injury during the rocket attack in 
service, thus offering support to the premise used by the 
private physicians, the VA opinion disagreed with the 
diagnoses offered by private physicians and gave a clear 
rationale for finding that the diagnoses were inaccurate.  
Furthermore, the July 1993 VA examination found no evidence 
of organic brain syndrome.  The Board finds that VA medical 
opinions more probative.  

In light of this evidence, the Board concludes that the 
preponderance of the competent medical evidence does not 
indicate that the veteran is currently suffering organic 
brain syndrome with attendant hearing impairment.  In the 
absence of a current disability, a medical nexus would be an 
impossibility.  The veteran's own contentions regarding 
diagnosis are of no probative value.  Espiritu, 2 Vet. App. 
at 494.  The evidence is not in equipoise and the appeal must 
be denied.  38 U.S.C.A. § 5107.

III.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1.  For the 
claim for increased rating in this case, the primary concern 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In a May 1970 rating action, the RO granted service 
connection and assigned a noncompensable rating for 
residuals, left shoulder injury.  The veteran initiated the 
current claim in December 1984 via testimony at an RO hearing 
and the RO denied the claim in April 1985.  On the history 
portion of a May 1968 induction examination, the veteran 
reported that he was right-handed.  The Board will consider 
the claim for increased rating for the minor arm. 

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides for ratings 
based on limitation of motion of the arm.  A 20 percent 
evaluation is warranted when limitation of motion of the 
minor arm is either limited to shoulder level or limited to 
midway between the side and shoulder level.  A 30 percent 
evaluation for the minor arm requires motion limited to 25 
degrees from the side. 

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  With forward 
elevation (flexion) and abduction, range of motion for the 
arm is from the side of the body (zero degrees) to above the 
head (180 degrees) with the mid-point of 90 degrees where the 
arm is held straight out from the shoulder.  With external 
rotation, range of motion for the arm is from the shoulder 
level (zero degrees) to in line with the side of the head (90 
degrees).  With internal rotation, range of motion for the 
arm is from the shoulder level (zero degrees) to in line with 
the side of the torso (90 degrees).  38 C.F.R. § 4.71, Plate 
I.  

Under Diagnostic Code 5203, a 10 percent evaluation is 
warranted for impairment of the clavicle or scapula when 
there is malunion or nonunion without loose movement.  A 20 
percent evaluation requires nonunion with loose movement or 
dislocation.

Under Diagnostic Code 5202, a 20 percent evaluation for 
impairment of the humerus of the minor arm is warranted when 
there is malunion with marked or moderate deformity or 
recurrent dislocation at the scapulohumeral joint.  

After a careful review of the evidence of record over the 
extensive appeal period, the Board finds that assignment of a 
compensable evaluation is not warranted.  There is no 
indication that range of motion of the left arm is limited to 
shoulder level, or even to midway between the side and 
shoulder level.  The medical evidence of record shows full 
range of motion on VA examination in February 1985 and July 
1993.  The diagnosis in February 1985 was "history of" 
residual injury left shoulder without any impaired function 
found on examination.  The veteran demonstrated painless full 
range of motion, active and passive and the overall 
impression was that of a normal examination.  At the 1993 
examination, range of motion was noted to be symmetrical in 
both shoulders and reported as follows:  flexion to 180 
degrees, extension to 60 degrees; internal and external 
rotation characterized as full; abduction to 180 degrees and 
adduction to 60 degrees.  That examination also noted no 
instability, objective swelling or deformity.  

The evidence does not show that the left arm is limited to 
midway between the side and shoulder level as needed to 
warrant a 20 percent evaluation.  There is no indication of 
either nonunion or malunion of the clavicle or scapula, nor 
is there any suggestion of impairment of the left humerus.  
Thus, assignment of a compensable evaluation is not 
warranted.  The Board has considered 38 C.F.R. §§ 4.40, 4.45 
and 4.59 regarding functional impairment attributable to 
pain; however, absent adequate pathology or evidence of pain 
as shown by the visible behavior of the claimant, an 
increased rating is not warranted under those provisions.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

According to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds no exceptional circumstances in 
this case that would warrant referral for consideration of 
extraschedular evaluations.

IV.  Duties to Notify and Assist

The Board finds that VA has satisfied all duties to notify 
and assist the appellant with respect to the claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The RO 
sent correspondence to the veteran and numerous statements of 
the case (SOC) and supplemental statements of the case (SSOC) 
over the long course of this appeal.  A June 2005 letter to 
the veteran, prepared on instruction of the Board in a July 
2004 remand, notified him of the information and evidence 
necessary to substantiate the claims, that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  It is unclear 
from the record whether the veteran was explicitly asked to 
proved "any evidence in [his] possession that pertains" to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  However, the Board 
finds that the veteran has been notified of the need to 
provide such evidence.  The June 2005 letter informed him 
that additional evidence was needed to support his claim and 
the December 2005 SSOC included the complete text of 
38 C.F.R. § 3.159 (b)(1), which includes such notice.  There 
was no harm to the veteran; VA made all efforts to notify and 
to assist the veteran with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  

The veteran was provided notice of the type of information 
and evidence needed to substantiate his claims, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date in the case 
of any award.  Despite the inadequate notice provided on 
those elements, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a decision.  See Bernard 
v. Brown, 4 Vet. App.  384 (1993).  In that regard, as the 
Board has concluded that the preponderance of the evidence is 
against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartmann v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  Any defect with regard to the 
timing of the notice to the veteran was harmless because of 
the thorough and informative notices provided throughout the 
adjudication.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Thus, VA has 
satisfied its "duty to notify" the appellant.

The RO obtained VA and private treatment records and afforded 
the veteran VA examinations in connection with his claims.  
VA has not had any failure to obtain evidence of which VA 
must notify the veteran.  38 C.F.R. § 3.159(e).  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

	(CONTINUED ON NEXT PAGE)



ORDER


New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a back 
disability has been reopened; to that extent, the appeal is 
granted.

Service connection for a back disability is denied. 

Service connection for a gastrointestinal disability, 
including irritable bowel syndrome is denied.

Service connection for organic brain syndrome with attendant 
hearing impairment is denied.

An increased (compensable) rating for residuals of a left 
shoulder injury is denied.   





			
            MICHAEL D. LYON                                
MARK W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


